PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On October 28, 2005, claimant was traveling on Mill Creek Road in Charleston, Kanawha County, when her vehicle struck a hole in the road damaging a tire.
2. Respondent was responsible for the maintenance of Mill Creek Road, which it failed to maintain properly on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damages totaling $137.75.
4. Respondent agrees that the amount of $137.75 for the damages put forth by the claimant is fair and reasonable.
*136The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Mill Creek Road on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $137.75.
Award of $137.75.